DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-6 of U.S. Patent No. 11278739. Although the claims at issue are not identical, they are not patentably distinct from each other.
Re claims 1, 9, 12, US11278739 claim 5 essentially anticipates the recited limitations. Note it is understood in light of the specification that the capacitive sensor configured to be enabled by user digit/conductive object is the same type of sensor.
Re claims 2-8, 10-11, although US11278739 claim 5 does not further explicitly recite further design of the mechanical switch and specific sensing range of the capacitive sensor, Official Notice is hereby taken that it is very well known in the art of user interfaces using mechanical switches to design mechanical switches as push buttons with corresponding spring/elastic structure to allow for corresponding feedback and electrical signal activation/closing circuit, the button able to be recessed relative to a surrounding surface, as standard user button design options for providing known equivalent means to design a user depressible mechanical switch for control of actuator/electronics and depending on the intended device/environment to which the button will be mounted (see also for example disclosures of Peterson and Welsh below). Re claim 10, although US11278739 recites the sensing region extending past the interface surface but does not specify the exact distance range, t would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the region extend to the particular recited range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. One of ordinary skill would find it obvious to calibrate or design capacitive sensor such that it triggers at the appropriate desired distance and depending on intended use environment.
Re claim 13, US11278739 claim 6 further anticipates the recited limitations.

Claim Objections
Claims 1, 12 objected to because of the following informalities:  
Re claim 1 second paragraph, and claim 12 third paragraph, the phrasing describing interface, first side, and second side is confusing grammatically and should be corrected. For example: "a mechanical switch that includes an interface surface that is disposed on a first side of the mechanical switch and configured to receive a physical input, the mechanical switch including a second side that is different from the first side" or similar phrasing may help avoid confusion as to what element includes which. 
Applicant is generally advised that claim language is given its broadest reasonable interpretation, and to ensure that the claim language therefore explicitly recite sufficient detail of intended features. For example, it is noted that merely reciting the mechanical switch/capacitive sensor being in first/second active states is not particularly limiting if details of what actions are performed by the overall apparatus in response to respective states, or how anything would otherwise differ from an inactive state. Similarly, merely reciting presence of an extended sensing region and sensing region without explicitly reciting details of different actions/responses performed for detection within each region provides essentially no further meaningful limitation under broadest reasonable interpretation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 10, the term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is recommended the claim be amended to clearly recite the range as required by standard claim drafting practice, such as "wherein the sensing region extends past the interface surface by at least 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US2008/0130835).
Re claim 1, Peterson teaches a motion-enable apparatus (see Peterson: [0030], [0040], Figs. 1-4, 6), comprising: 
a mechanical switch (first switch <408>, see Peterson: [0047], Figs. 3, 4, 6 regarding electromechanical switch <408>) that includes an interface surface (membrane wall <412> to be pressed by finger, see Peterson: [0045], [0047], Figs. 3-4) that is disposed on a first side and configured to receive a physical input and a second side (bottom of electromechanical switch, e.g. bottom of layer <310> as seen in Fig. 3, see Peterson: [0045], [0047], Figs. 3-4) that is different from the first side, wherein the mechanical switch is configured to enable a first signal (response signal <402>) when the mechanical switch is actuated from a first position to a second position by the physical input, and wherein the first signal indicates that the mechanical switch is in a first active state (see Peterson: [0045], [0047], Figs. 3, 4, 6 regarding outputting electric response signal <402> when electromechanical switch <408> is in pressed state); and 
a capacitive sensor (second switch <410>, see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor located below the electromechanical switch, detecting when finger approaches/in proximity to the overall switch apparatus) that is located proximate to the second side of the mechanical switch and has a sensing region, 
wherein the capacitive sensor is configured to enable a second signal (second response signal <404>) when a user digit is disposed in the sensing region, 
wherein the second signal indicates that the capacitive sensor is in a second active state (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor <410> outputting second response signal <404> when in state detecting finger approached/in proximity to the overall switch apparatus), and 
wherein at least a portion of the mechanical switch is disposed between the interface surface and the capacitive sensor and prevents the user digit from contacting the capacitive sensor (see Peterson: [0046], [0048], Figs. 3-4, 6 regarding capacitive sensor positioned behind electromechanical switch relative to user finger). See Peterson: [0045-0051], Figs. 1-6. Note, see Objections above and comments in the Conclusion for further discussion of claim language interpretation and recommendations.
Re claims 2-6, 8-9, Peterson teaches the motion-enable apparatus of claim 1, wherein the mechanical switch comprises a button mechanism (see Peterson: [0045], [0047], Figs. 3-4 regarding electromechanical switch <408> structured/functioning as push button); wherein the mechanical switch is actuated from the first position to the second position by being depressed (see Peterson: [0045], [0047], Figs. 3-4 regarding user pressing electromechanical switch); wherein the mechanical switch includes a spring-return mechanism and is actuated from the second position to the first position by the spring-return mechanism (see Peterson: [0045], [0047], Fig. 3 regarding flexible layers of electromechanical switch providing spring mechanism to return to normal position when finger removed); wherein the spring return mechanism includes an elastic portion that is compressed when the mechanical switch is depressed (see Peterson: [0045], Fig. 3 regarding flexible/elastic layers providing the return mechanism); wherein the elastic portion includes a material that increases in electrical conductivity when compressed (see Peterson: [0045], Fig. 3 regarding layers which effectively increase conductivity due to compression and resulting contact between conductive portions); wherein when the mechanical switch is actuated to the second position, an electrical circuit is closed (see Peterson: [0045], [0047], Figs. 4, 6 regarding pressing electromechanical switch closing corresponding circuit allowing current to flow and producing response signal <402>); wherein the sensing region extends past the interface surface of the mechanical switch (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor switch <410> being a proximity detecting switch detecting and producing signal proportional with user finger/conductive object approaching the sensor and the overall switch device, the device also including circuit <604> that may allow for triggering at a desired distance, i.e. the capacitive sensor may sense objects at distances from the switch arrangement/past the surface of the electromechanical button to produce corresponding response signal).
Re claim 12, Peterson teaches a motion-enable system (see Peterson: [0030], [0040], Figs. 1-4, 6), comprising: 
an actuator (motor driver <608>, see Peterson: [0030],[0040],[0051],[0055], Fig. 6); 
a mechanical switch (first switch <408>, see Peterson: [0047], Figs. 3, 4, 6 regarding electromechanical switch <408>) that includes an interface surface (membrane wall <412> to be pressed by finger, see Peterson: [0045], [0047], Figs. 3-4) that is disposed on a first side and configured to receive a physical input and a second side (bottom of electromechanical switch, e.g. bottom of layer <310> as seen in Fig. 3, see Peterson: [0045], [0047], Figs. 3-4) that is different from the first side, wherein the mechanical switch is configured to enable a first signal (response signal <402>) when the mechanical switch is actuated from a first position to a second position by the physical input, and wherein the first signal indicates that the mechanical switch is in a first active state (see Peterson: [0045], [0047], Figs. 3, 4, 6 regarding outputting electric response signal <402> when electromechanical switch <408> is in pressed state); 
a capacitive sensor (second switch <410>, see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor located below the electromechanical switch, detecting when finger approaches/in proximity to the overall switch apparatus) with a sensing region that extends past the interface surface of the mechanical switch (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor switch <410> being a proximity detecting switch detecting and producing signal proportional with user finger/conductive object approaching the sensor and the overall switch device, the device also including circuit <604> that may allow for triggering at a desired distance, i.e. the capacitive sensor may sense objects at distances from the switch arrangement/past the surface of the electromechanical button to produce corresponding response signal), wherein the capacitive sensor is configured to enable a second signal (second response signal <404>) when a conductive object is disposed in the sensing region and the second signal indicates that the capacitive sensor is in a second active state (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor <410> outputting second response signal <404> when in state detecting finger approached/in proximity to the overall switch apparatus), and 
a controller (controller <502> or equivalently logic circuit <606> performing control functions, see Peterson: [0050-0051], Figs. 5-6) configured to: 
in response to receiving the first signal while receiving the second signal, enable motion of the actuator (see Peterson: [0051], [0055], [0059], Fig. 6 regarding activating motor driver when both first and second signals from mechanical switch and capacitive sensor are received, such as when AND logic or OR logic is used for the desired control), 
wherein at least a portion of the mechanical switch is disposed between the interface surface and the capacitive sensor and prevents the user digit from contacting the capacitive sensor (see Peterson: [0046], [0048], Figs. 3-4, 6 regarding capacitive sensor positioned behind electromechanical switch relative to user finger). See Peterson: [0045-0051], [0055], [0059], Figs. 1-6; see also similarly rejection of claim 1 above. 
Re claim 13, Peterson teaches the motion-enable system of claim 12, wherein the capacitive sensor is configured with an extended sensing region that extends beyond the sensing region that extends past the interface surface (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor switch <410> being a proximity detecting switch detecting and producing signal proportional with user finger/conductive object approaching the sensor and the overall switch device, the device also including circuit <604> that may allow for triggering at a desired distance, i.e. the capacitive sensor may sense objects at a given distance/extended sensing region and then also is capable of sensing objects at distances closer than that/sensing region; note that as drafted the claim does not actually require any operations performed in response to detection in different regions and other conditions of the system and therefore is not particularly limiting under broadest reasonable interpretation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson in view of Welsh (US2013/0077765).
Re claims 7, 11, Peterson teaches the motion-enable apparatus of claims 4 and 9, respectively, but does not explicitly discuss placement of the safety switch relative to nearby surfaces. It is very well known in the art of safe push button interfaces to design relative placement of the button surface wherein the button mechanism comprises a recessed interface surface; wherein the interface surface is recessed from a surrounding surface of the mechanical switch (see Welsh: [0090], Fig. 2H regarding push buttons being recessed relative to nearby surface to prevent accidental activation). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Peterson to incorporate the teachings of Welsh by designing the safety switch of Peterson such that the electromechanical switch push button surface is relatively recessed with surrounding surface for purposes of improving safety of the system by reducing chance the button is accidentally pressed (see Welsh: [0090], Fig. 2H).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson.
Re claim 10, Peterson teaches the motion-enable apparatus of claim 9, wherein the sensing region extends past the interface surface, and further suggests that the degree to which the region extends may be adjusted as desired by user (see Peterson: [0046], [0048], [0051], Figs. 3-4, 6 regarding capacitive sensor switch <410> being a proximity detecting switch detecting and producing signal proportional with user finger/conductive object approaching the sensor and the overall switch device, the device also including circuit <604> that may allow for triggering at a desired distance), though does not specify the exact distance range recited. It would have been obvious however to one of ordinary skill in the art before the effective filing date of the claimed invention to have the capacitive sensor have a sensing region be set specifically to by at least about 2 mm and no more than about 20 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See also MPEP: 2144.05, II. As suggested by Peterson, one of ordinary skill would find it obvious for the sensitivity and triggering distance of the capacitive sensor to be adjusted based on user's desired distance/sensitivity to which the capacitive sensing should consider a valid input is present. Note also as drafted that no specific function/operation in response to when object is inside and outside the sensing region is explicitly claimed.

Conclusion
In summary, as discussed above Peterson appears to teach the basic disclosed arrangement of combined mechanical button with capacitive proximity sensor behind it for combined control of a motion actuator device with enhanced safety features. It is recommended that Applicant amend the claims to explicitly introduce the other components of the system, and recite details of how the system specifically operates based on when each individual and both signals are received and/or with different sensing/extended sensing regions being triggered (e.g. specific operations of components based on current state/signals/conditions such as seen in Figs. 7-8) to differentiate from the prior art. Applicant should also address the noted Double Patenting rejection as appropriate. Applicant may contact the Examiner to discuss possible amendments or the office action as needed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836